DETAILED ACTION

				Reasons for Allowance
1. 	The following is an examiner's statement of reasons for allowance:
Claims 1 - 20 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as a conductive metal layer directly contacting the metal oxide layer and spaced from the semiconductor material layer, wherein the metal oxide layer includes molybdenum oxide and protrudes beyond the conductive metal layer in a direction parallel to the face of the substrate, wherein a side of the metal oxide layer is oriented at a first angle relative to the face of the first base, wherein a side of the conductive metal layer is oriented at a second angle relative to the face of the first base, and wherein a size of the second angle is in a range of 30° to 75° as recited in claim 1, a conductive metal layer directly contacting the metal oxide layer and spaced from the semiconductor material layer, wherein the metal oxide layer includes molybdenum oxide, wherein a side of the metal oxide layer is oriented at a first angle relative to the face of the first base, wherein a side of the conductive metal layer is oriented at a second angle relative to the face of the first base, wherein a size of the second angle is in a range of 30° to 75°, and wherein the metal oxide layer is disposed directly on the first base and disposed between the conductive metal layer and the first base as recited in claim 5, and a metal oxide layer directly contacting the conductive metal layer, wherein the metal oxide layer includes MoxTayOz, wherein a side of the conductive metal layer is oriented at an acute angle relative to the face of the first base, and wherein a content of tantalum in metal atoms is in a range of 0.5 at% to 20 at% in the metal oxide layer as recited in claim 20.

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826